911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ric J. SISNEY, Petitioner-Appellant,v.Ellis B. WRIGHT, Jr., Warden, Attorney General of theCommonwealth of Virginia, Respondents-Appellees.
No. 90-6322.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 19, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (C/A No. 89-731-R)
Ric J. Sisney, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ric J. Sisney, a Virginia prisoner, brought this 28 U.S.C. Sec. 2254 action challenging the Virginia Parole Board's refusal to grant him parole based upon "the seriousness of [his] offense" and because of his "violent criminal history."    The district court granted the respondents' motion for summary judgment, and Sisney moved for reconsideration pursuant to Fed.R.Civ.P. 60(b).  The district court denied the motion for reconsideration as untimely filed, and Sisney appealed.


2
Although the motion for reconsideration was timely filed, we hold that denial of the motion for reconsideration was proper.  The district court correctly found in its opinion and order dismissing the action that the boilerplate nature of the Virginia Parole Board's denial of parole did not fail to satisfy the requirements of Franklin v. Shields, 564 F.2d 784 (4th Cir.1977) (en banc), cert. denied, 435 U.S. 1003 (1978).  Therefore, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


3
DISMISSED.